DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been rejected in this Non-Final Office Action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/2/2021 based on the provisions of 37 CFR 1.97, has been considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception without a practical application and significantly more.
The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).  Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.

Regarding Step 1, 
Step 1 addresses whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. Claim 1 is directed toward a method (process), claim 8  is  directed to a system (machine), and claim 15 is directed to a computer program product comprising computer-readable tangible storage medium, which according to the specification explicitly excludes transitory signals, thus all claims fall within one of the four statutory categories.  

Regarding Step 2A [prong 1], 
Step 2A [prong 1] addresses whether the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices (Alice, 573 U.S. at 219–20; Bilski, 561 U.S. at 611); mathematical formulas (Parker v. Flook, 437 U.S. 584, 594–95 (1978)); and mental processes (Gottschalk v. Benson, 409 U.S. 63, 67 (1972)). 
Claims 1-20 are directed toward the judicial exception of an abstract idea.  Independent claim 1, also representative of independent claims 8, and 15 for the same abstract features, is provided below with the underlined limitations emphasized that correspond to the abstract ideas of the claimed invention:
Claim 1 (and Claims 8 and 15): A processor-implemented method [claim 1], system [claim 8] and computer program product [claim 15] for an association measure determination, the method, system and computer program product comprising: receiving reviews for an item from a plurality of sources; identifying one or more key features of the item based on the received reviews; collecting user preferences for the one or more key features of the item from browsing history and user profile information on social networks; calculating an odds ratio for each of the one or more key features of the item; calculating an affinity measure for each key feature based on the calculated odds ratio associated with each key feature of the item; and generating a forest plot for the item, wherein the forest plot comprises a summary measure determined using the affinity measure for each key feature.

As the underlined claim limitations above demonstrate, independent claims 1, 8, and 15 are directed to the abstract idea of managing item reviews that based on key features to determine an affinity based on an odds ratio/likelihood associated with the key features of the item to generate a forest plot.	
Consistent with the Specification, the underlined recited limitations encompass “Certain Methods of Organizing Human Activities” grouping of abstract ideas since the steps relate to commercial or legal interactions including agreements in the form of contracts, advertising, marketing/sales activities, and business relations between service providers and consumers and also relates to managing personal behavior/relationships or interactions between a service provider and target client requesting service following certain rules/instructions for service reservation orders/requests.  See MPEP §2106.04(a)(2)(II).
Alternatively, the recited limitations can also be considered a mathematical concept of calculating the probability/odds ratio and calculation of an affinity measure/value for each key feature based on the odds ratio to generate a forest plot, and Examiner notes that recitation of generic computer components of the claimed invention does not preclude the claim from reciting an abstract idea.  
Alternatively, the recited limitations could be considered as a mental process abstract idea category as they related to gathering and analyzing information based on observation, evaluation, judgement and opinion.  For example, the steps can be accomplished either verbally or writing down with the aid of pen & paper, and/or can certainly be accomplished based on forming a judgement or opinion about the likelihood of the item feature and making an opinion or judgement for an affinity for the item feature based on the likelihood judgement, and drawing a forest plot figure based on the requirements specified by the calculated odds ratio and affinity measure for counting in the mind or with the aid of pen/paper the item reviews and key features.
The Courts generally treat collecting information as well as analyzing information by steps people go through in their minds and/or by pen & paper as essentially mental processes within the abstract-idea category. See FairWarning IP, LLC v. Latric Systems, Inc., 839 F.3d 1089, 1093
(Fed. Cir. 2016). The focus of the claims are on “selecting certain information, analyzing it, and
reporting or displaying the results of the analysis. That is all abstract.” (SAP America, Inc. v. Investpic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018)). See also Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) where collecting information, analyzing it, and displaying results from certain results of the collection and analysis was held to be an abstract idea.
The recited steps do not involve any activities that cannot be practically accomplished by the human mind and/or via pen & paper.  Furthermore, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” See FairWarning, 839 F.3d at 1098. The Courts have established that even if the recitation of generic computer components are present, the claim can still be considered a mental process if it covers performance in the mind using observation, evaluation, and judgment and/or utilizing pen & paper, as is the case here. See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1371 (Fed. Cir. 2011) (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson”).
Dependent claims depending on claims 1, 8 and 15 merely reiterate the same abstract ideas with further embellishments, which are nonetheless directed towards fundamentally the same abstract ideas as indicated above. 

Regarding Step 2A [prong 2], 
Step 2A [prong 2] addresses whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d).  The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception.  In this case, the additional elements do not impose any meaningful limits.
Claims 1-20 fail to integrate the abstract idea into a practical application.  Claims 1, 8, and 15 include the following underlined and [bracketed] identified additional elements which do not amount to a practical application:
Claim 1 (and Claims 8 and 15): A processor-implemented method [claim 1], [system [claim 8] and computer program product [claim 15] for an association measure determination, the method, [system and computer program product] comprising: [one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system and the program instructions comprising: receiving reviews for an item from a plurality of sources, collecting user preferences for the one or more key features of the item from [browsing history and user profile information on social networks];
The underlined [bracketed] additional elements of the limitations recited above in independent claims 1, 8, and 15 merely provide an abstract-idea-based-solution implemented with computer hardware and software components, recited at a high-level of generality which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.05 (a-c & e), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
In light of the Specification, there is no indication that the claimed steps performed by the computer devices require any specialized computer hardware or particular machine, or invoke any inventive programming.  Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality.  
In this case, the claims merely involve automated steps executed by a computer processing  device at a high-level of generality with no technical improvement to the functioning of the computer elements or processor itself.  See also Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017) (holding that “mere automation of manual processes using generic computers does not constitute a patentable improvement”). The additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field.  See MPEP §2106.05(a & e).  Furthermore, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” See FairWarning, 839 F.3d at 1098. 
The Supreme Court made clear in Alice that the mere recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible. See Alice, 573 U.S. at 223. See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1366 (Fed. Cir. 2015) (“An abstract idea does not become non-abstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer”). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application (Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). 
At best, the additional elements executing the steps merely pertain to using the computer components and additional elements as a tool to perform the recited abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since the computer is merely performing generic computer functions (i.e., receiving and sending information) such that it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). 
Alternately, the steps of receiving reviews for an item from a plurality of sources, collecting user preferences for the one or more key features of the item, are insignificant extra-solution activity, see MPEP 2106.05(g).  Receiving and sending data by the computer using a computer network is considered one of the most basic functions of a computer. The recited additional elements do not impose any meaningful limits on practicing the abstract idea since they amount to no more than mere instructions at a high-level of generality to apply the judicial exception using a generic computer. 
Dependent claims dependent on claims 1, 8 and 15 merely reiterate the same abstract ideas using the same additional elements as recited above for gathering and transmitting data, without imposing any meaningful limits or any further practical application.  
Therefore, the additional elements recited in the claimed invention individually, and even in combination, fail to integrate the recited judicial exception into any practical application since they do not impose any meaningful limits on practicing the abstract idea, and fail to integrate the judicial exception into any practical application.

Regarding Step 2B, 
Step 2B addresses whether the claims recite "significantly more" than the abstract idea. See MPEP §2106.05.
Claims 1-20 do not amount to significantly more than the abstract idea. 
Claim 1 (and Claims 8 and 15): A processor-implemented method [claim 1], [system [claim 8] and computer program product [claim 15] for an association measure determination, the method, [system and computer program product] comprising: [one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system and the program instructions comprising: receiving reviews for an item from a plurality of sources, collecting user preferences for the one or more key features of the item from [browsing history and user profile information on social networks];
The additional elements recited above are insufficient to amount to significantly more than the judicial exception because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the computer is being used as a tool to perform the abstract idea. Browsing history and user profile information on social networks are merely collected data using a computer network. Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). For the same reasons, the recited elements are insufficient to provide an inventive concept and fail to impose any meaningful limits on practicing the abstract idea. See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive”).  
Additionally, re-evaluating the insignificant steps receiving reviews for an item from a plurality of sources, collecting user preferences for the one or more key features of the item, are insignificant extra-solution activity, as insignificant extra-solution activity, these elements are also determined to be well-understood, routine, and conventional. See MPEP 2106.05(d).  The legal precedent in Symantec, TLI and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicated that receipt and transmission of information over a computer network are a well-understood, routine, and conventional functions when claimed in a generic manner, as is the case here.  See also Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019) (data gathering and displaying are well-understood, routine, and conventional activities).
Dependent claims dependent on claim 1, 8, and 15 merely reiterate the same abstract ideas using the same additional elements as recited above for gathering and transmitting data, without imposing any meaningful limits or any further practical application.
Additionally, the Specification describes the additional computer system in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components.  The claimed generic additional elements individually operate in their ordinary and conventional capacities to perform the well-understood, routine, and conventional functions of receiving data, determining data, transmitting data and generating data.  There is nothing in the Specification to indicate that the operations recited require any specialized hardware or inventive computer components or that the claimed invention is implemented using other than generic computer components to perform generic computer functions, e.g., receiving, processing and sending information. Indeed, the Federal Circuit, in accordance with Alice, has “repeatedly recognized the absence of a genuine dispute as to eligibility” where claims have been defended as involving an inventive concept based “merely on the idea of using existing computers or the Internet to carry out conventional processes, with no alteration of computer functionality.” Berkheimer, 890 F.3d at 1373.  See also Elec. Power Grp., 830 F.3d at 1355 (gathering, sending, monitoring, analyzing, selecting, and presenting information does not transform the abstract process into a patent eligible invention); Alice, 573 U.S. at 226 (“Nearly every computer will include a ‘communications controller’ and ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”).  
Considered as an ordered combination, the additional elements add nothing that is not already present when the steps are considered separately. The sequence of receiving data, identifying features from the received data, collecting user data, analyzing the probability for each feature, and displaying a plot/graph depicting a summary based on the analysis of each feature, is equally generic and conventional or otherwise held to be abstract. See Elec. Power Grp., 830 F.3d at 1354– 56 (holding that the sequence of gathering, analyzing, and displaying in real-time was abstract); Bozeman, 955 F.3d at 980–91 (holding that sequence of receiving, storing, receiving, and determining data and sending data based on the results of the determining did not transform the abstract idea into a patent-eligible invention).
Thus, after considering all claim elements, both individually and as an ordered combination, it has been determined that the claim as a whole, is not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea under 35 U.S.C. § 101.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Byron (US 2019/0095973) in view of Antoniades (US 2021/0374951).
Regarding Claims 1, 8 and 15,
Byron discloses:
A processor-implemented method [claim 1], a computer system [claim 8], and computer program product ([0018] system, method and computer program product), for an association measure determination (Abstract, Summary and Figs. 1-7) comprising:
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions executable by a processor stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories ([0018-0023] a computer readable storage medium having computer readable program instructions thereon for causing a processor having memory storage to execute program instructions);
receiving reviews for an item from a plurality of sources, identifying one or more key features of the item based on the received reviews ([0033] Then, at 204, the product attribute desirability program 110A, 110B parses product reviews to determine sentiment towards the product features. The product attribute desirability program 110A, 110B may analyze one or more repositories, such as database 116, that store information related to product reviews in order to determine general user sentiment toward specific product attributes. For each product review in a given category, the product attribute desirability program 110A, 110B may identify and record the product features or attributes that are mentioned by the reviewer, the actual feature values according to the product specifications, and the reviewer's sentiment toward the specific feature, and additionally the product attribute desirability program 110A, 110B may record any metadata for the product features);
collecting user preferences for the one or more key features of the item from browsing history and user profile information on social networks ([0015] Conjoint analysis relates determines how individuals value various attributes, [0017] any attribute that is mentioned in a user query is assumed as an important or necessary attribute by the user, and in some situations, an attribute mentioned in a user query may be an undesirable attribute the user wishes to be excluded, [0038] the product attribute desirability program 110A, 110B may utilize machine learning of previous user queries to determine whether a user would be dissatisfied with a particular feature or attribute's omission from or unfavorable reviews in a product, [0044] the cohort of product reviews may be extracted from a variety of sources, such as social media sites, online retailers, online review sites, or data analytics repositories. The product reviews may be categorized by the reviewer to create cohorts of users specific to a given product category. For example, since users who like photography and user to like outdoor activities may have varying expectations for a product, two separate cohorts may be created where one cohort has reviews for a product that are solely authored by users who like photography and another cohort has reviews for the same product that are solely authored by users who like outdoor activities. This cohort generation may allow a user with specific interests to receive information from a conversational system that more accurately predicts product attributes and features the user may deem favorable);
calculating an odds ratio for each of the one or more key features of the item ([0015] Conjoint analysis relates to a statistical technique that determines how individuals value various attributes, [0037] Provide a prediction as to the desirability of the feature or attribute and the corresponding desirability value, and Tables 1 & 2 depicting calculated positive ratios and negative ratios for the product feature, [0042] The positive and negative ratios may demonstrate the favorability or unfavourability of particular features, see also [0043-0044]);
calculating an affinity measure for each key feature based on the calculated odds ratio associated with each key feature of the item ([0034] Next, at 206, the product attribute desirability program 110A, 110B calculates a desirability score for each product feature. The desirability score may be a numerical value measuring the desirability/importance of a feature based on the parsed product reviews that may be calculated as a comparison of the positive review and the negative reviews of each feature, [0037] Provide a prediction as to the desirability of the feature or attribute and the corresponding desirability value. For example, if the desirability of the feature or attribute is favorable based on the desirability score, the product attribute desirability program 110A, 110B may generate the response of “24 megapixels, which many people who purchased this product liked”, see also Tables 1 & 2 depicting calculated positive ratios and negative ratios for the product feature, [0015] By leveraging conjoint analysis, more relevant results may be provided for a predicted desired answer to a conversational query about a specific product, [0042] high positive and negative ratios at both ends of the value range may show that the particular feature (e.g., sensor resolution in Table 1) may be a feature users care about in a camera, and that a high resolution camera is preferred, see also [0043-0044]); and 
generating a plot for the item, wherein the plot comprises a summary measure determined using the affinity measure for each key feature (Figs. 3-4 generating product attribute tradeoff graph (plot), [0042] The product attribute desirability program 110A, 110B may plot the data within Table 1 to generate the attribute tradeoff graph 300 so the user may visually analyze at what screen resolution value the total number of positive reviews outweigh the total number of negative reviews. The positive and negative ratios may demonstrate the favorability or unfavourability of particular features, see also [0043-0044]).
Although Byron discloses all of the limitations above, including the limitation for generating a plot comprising a summary measure using the affinity measure for each feature, it may not explicitly specify displaying the aesthetic style of the plot displayed as a “forest” plot, verbatim, although Examiner notes that displaying a visual graph plot, whether it is a bar graph, or forest plot would not implicitly or explicitly alter the functionality of the summarized data being displayed, since it would merely involve a different type of aesthetic style of a graph plot which is not distinguishable over the art since Byron already discloses generating a visual data plot to represent the analyzed data item for the product using the affinity measure for each feature of the product, as recited above.  
Nonetheless, for purposes of compact prosecution, if patentable weight were to be given to the type of aesthetic label  of a “forest” plot based on odds ratios,  Antoniades explicitly discloses:
generating a forest plot for a data item based on calculated odds ratios of features ([0148] Graphical representation of data displayed in FIG. 5D generating a forest plot presenting the adjusted odds ratios (statistically adjusted for covariates such as age, gender) for the prediction).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the invention, to display Byron’s plot as a forest plot visually, as taught by Antoniades. One of ordinary skill in the art would have been motivated to display the plot as a forest plot, as taught by Antoniades, as a matter of design choice, in order to provide an alternative visualization of the data plot, as taught by Byron.  Furthermore, an aesthetic design choice is per se obvious since displaying a data plot as a forest plot is merely a specific aesthetic design choice, with no substantive alteration of any function other than aesthetic display of data visually. See MPEP § 2144.04(I).
Furthermore, it would have been obvious to one of ordinary skill in the art to incorporate the forest plot into the plot generated in Byron because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int'l Co. v. Telej:lex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. See also MPEP § 2121(A).

Regarding Claims 2, 9 and 16,
Modified Byron discloses claims 1, 8 and 15, and Byron further discloses purchasing the item based on determining the summary measure is above a predetermined threshold ([0034] the product attribute desirability program 110A, 110B may categorize each feature or attribute based on the desirability score satisfying a threshold value, or a preferred desirability score. For example, features or attributes with a desirability score that satisfies a threshold may be assigned a “necessary” tag to indicate that the specific feature or attribute is highly desirable for purchase).

Regarding Claims 3, 10, and 17,
Modified Byron discloses claims 1, 8 and 15, and Byron further discloses wherein identifying the one or more key features of the item is by analyzing the reviews using a neural network ([0038] the product attribute desirability program 110A, 110B may utilize machine learning (neural network) of previous user queries to determine whether a user would be dissatisfied with a particular feature or attribute's omission from or unfavorable reviews in a product).

Regarding Claims 4, 11, and 18,
Modified Byron discloses claims 1, 8 and 15, and Byron further discloses wherein the odds ratio is a [Mantel-Haenszel] odds ratio (Examiner notes that the bracketed portion is a label name and does not patentably distinguish over the prior art which already discloses the odds ratio in [0015] Conjoint analysis relates to a statistical technique that determines how individuals value various attributes, [0037] Provide a prediction as to the desirability of the feature or attribute and the corresponding desirability value, and Tables 1 & 2 depicting calculated positive ratios and negative ratios for the product feature, see also [0042-0044).

Regarding Claims 5, 12, and 19,
Modified Byron discloses claims 1, 8 and 15, and Byron further discloses wherein the reviews comprise an input in a natural language ([0014-0015] receiving and analyzing human speech, and integrate various speech recognition, natural language processing, [0036] the product attribute desirability program 110A, 110B identifies the product feature to which the receive user query relates. Using known natural language processing techniques, the product attribute desirability program 110A, 110B may identify the feature or attribute mentioned within the received user query).

Regarding Claims 6, 13, and 20,
Modified Byron discloses claims 5, 12 and 19, and Byron further discloses wherein the one or more key features are identified by analyzing the input in the natural language using word embedding ([0003] analyzing a plurality of product reviews to determine a sentiment toward the extracted product features, [0031-0034] Parsing (NLP) product reviews to determine sentiment towards each attribute on the generated list, and calculating a desirability score for each attribute, the product attribute desirability program 110A, 110B may parse through repositories, such as database 116, to extract a list of attributes and features of products and the possible values of each entry in the list, both numerical and categorical, and features or attributes with a desirability score that satisfies a threshold may be assigned a “necessary” tag to indicate that the specific feature or attribute is highly desirable based on the parsed product reviews, see also [0036]).

Regarding Claims 7 and 14,
Modified Byron discloses claims 5 and 12, and Byron further discloses wherein the one or more key features are identified using frequency analysis ([0017] conjoint analysis of product attributes may assist in determining the sentiment towards a specific product attribute, for example, a specific product attribute that receives complaints from previous purchasers of the product, the conversational system may generate a response that suggests the user consider a different product based on the frequency of negative reviews for that specific attribute).

Relevant Prior Art
The relevant prior art made of record below not relied upon but considered pertinent
to applicant's disclosure, can be found in the PTO-892 Notice of References Cited.
Relevant Non-Patent Literature
Harrison, S, Jones, HE, Martin, RM, Lewis, SJ, Higgins, JPT. The albatross plot: A novel graphical tool for presenting results of diversely reported studies in a systematic review. Res Syn Meth. 2017; 8: 281– 289. https://doi.org/10.1002/jrsm.1239
Relevant Prior Art References
US 20160267377 Review Sentiment Analysis discloses semantically processing user-submitted text such as user-submitted product review(s) for a product. The  method determines attributes of the product review text and feed the attributes of the product review text into a first hidden layer of an artificial neural network based on attribute type, feeding the first output of the first hidden layer of the neural network into a second hidden layer of the artificial neural network based on an association of the attributes of the product review with one or more of a story, a function, and a sentiment, and determining a predicted probability of recommendation of the review based on the second output of the second layer (see Abstract).
US 20170068965 System and method for analyzing reviews to determine feature score.  User-generated content (UGC) such as on-line reviews of products can be broken up in to different features of the products being reviewed.  The polarities are aggregated into an overall feature score that tallies the polarity across all reviews. Such a feature score can be calculated for each feature. Thereafter, the feature scores for each feature can be displayed to the user, along with the actual UGC used to determine the feature scores. The display can be in text form or graphical (see Abstract).
US 20170091847 Automated feature identification based on review mapping discloses to determine purchasing intent by mapping desired item features to item price values that the user will pay. Item features and price values are identified within data of reviews, and positive values assigned to each that are matched to features or prices of the mapped user intent. Helpfulness scores are determined for each of the reviews by totaling the positive values assigned to the matched features and price values, and used to prioritize reviews displayed to a user. (see Abstract).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to LAURA YESILDAG whose direct telephone number is (571) 270-5066 and part-time work schedule is generally Monday, Thursday and Friday, from 9:00 AM - 5:00 PM ET.  If attempts to reach the Examiner are unsuccessful for any urgent matter that needs immediate attention, the Examiner’s Supervisor, LYNDA JASMIN, can be reached at (571) 272-6782.  
Examiner interviews are available using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  For sending Interview agendas, the Examiner’s direct fax number is (571) 270-6066.  For filing authorization for Internet Communication in order to receive email communication from the Examiner, please file the form accessed at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you would like assistance from a USPTO Customer Service Representative or access

/LAURA YESILDAG/Patent Examiner, Art Unit 3629